Title: To Thomas Jefferson from James Madison, 5 May 1781
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. May 5th. 1781

In compliance with your request I have procured and now send you a copy of the Constitutions &c. published by order of Congress. I know not why the order in which they stand in the Resolution  was varied by the Committee in binding them up. The encomium on the inhabitants of Rhode Island was a flourish of a Delegate from [that] State who furnished the Committee with the account of its Constitution, and was very inconsiderately suffer[ed] to be printed. I am Dear sir, yr sincere friend,

J. Madison Junr.

